          Case 3:18-cv-01955-VC Document 151 Filed 12/04/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  NICHOLLE VANNUCCI, et al.,                         Case No. 18-cv-01955-VC
                 Plaintiffs,
                                                     ORDER GRANTING IN PART AND
           v.                                        DENYING IN PART MOTION TO
                                                     CLARIFY THE STIPULATED
  COUNTY OF SONOMA, et al.,                          PRELIMINARY INJUNCTION
                 Defendants.                         Re: Dkt. No. 134



       Following the hearing, the Court has concluded that the plaintiffs’ motion contains only

one proper request for clarification of the injunction. This relates to whether a direction to

relocate constitutes an “enforcement action” as the injunction defines that term. The plaintiffs

appear to argue that a “direction to relocate” is always an enforcement action, while the

defendants appear to argue that it is never an enforcement action. Neither of these is a reasonable

interpretation of the injunction. Rather, a direction to relocate rises to the level of an enforcement
action when a reasonable person would understand that a failure to promptly comply would

result in a consequence described in Section 2(c)(i). This is clear from the language of the

injunction itself, which means that it’s unnecessary to examine the history of the parties’

negotiations (although that negotiation history is consistent with this interpretation of the

language). This order terminates Docket No. 134.

       IT IS SO ORDERED.
Dated: December 4, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
